DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/6/21 has been entered.

Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that claim 1 has been amended so that there is only one line between adjacent pixel electrodes. However, earlier in claim 1, there is a limitation that claims a signal line and a touch sensor line adjacent to one another between adjacent pixel electrodes. Since these limitations contradict one another, a 112(b) rejection has been made below, and it has been interpreted that the limitation of the “only one line” refers to only one touch sensor line. 
Regarding the applicant’s arguments pertaining to claim 4, the arguments are found persuasive, but a new reference has been found reading the newly claimed limitations. 
Regarding the applicant’s arguments pertaining to claim 8, the arguments are moot in view of the amendments to the claims and the new grounds of rejection below.
Regarding the applicant’s arguments pertaining to claim 20, the arguments have been found persuasive. See allowable subject matter notice below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “…only one line is provided, the one line function as one of the plurality of signal lines” is ambiguous as to the metes and bounds of the claims. Another limitation within the claim claims that “one of the plurality of touch sensor lines and one of the plurality of signal lines are arranged next to each other between two adjacent pixel electrodes” which contradicts an idea of only one line being disposed between adjacent pixel electrodes. For this reason, the limitation is interpreted to mean that only one line that functions as a signal line is disposed between adjacent pixel electrodes. 
Claims 4 is rejected by virtue of its dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US Publication No.: US 2013/0342801 A1 of record, “Hamada”) in view of Fukushima (US Publication No.: US 2014/0192019 A1 of record) and Chiang et al (US Publication No.: US 2016/0328061 A1, “Chiang”).
Regarding Claim 1, Hamada discloses a touch panel (Figures 1-4) comprising:
An in-cell touch panel (Figures 1-4); and

A common electrode (Figures 1-4, common electrode 24);
A plurality of sensor elements (Figures 1-4, sensor elements 14, 16, 24);
A plurality of pixels (Figures 1-4, pixels (comprising) 20; Paragraph 0022);
A plurality of signal lines (Figures 1-4, signal lines 12); and
A plurality of scan lines (Figures 1-4, scan line 10),
Wherein the in-cell touch panel has a function of display an image and a function of a touch sensor (Paragraph 0028),
Wherein a plurality of pixel electrodes in the in-cell touch panel is arranged in a first direction and a second direction intersecting the first direction (Figure 1, plurality of pixel electrodes 20),
Wherein a plurality of touch sensor lines extend in the first direction (Figure 1, touch sensor lines 16 are extend in a first vertical direction),
Wherein one of the plurality of touch sensor lines and one of the plurality of signal lines are arranged next to each other between two adjacent pixel electrode of the plurality of pixel electrodes and extend in the first direction (Figure 1, at least touch sensor line 16 extends next to signal line 12 in a first vertical direction between two adjacent pixel electrode 20),
Wherein one of the plurality of touch sensor lines and one of the plurality of signal lines overlap with one of the plurality of scan lines extending in the second direction (Figure 1, signal line 12 and touch sensor line 16 overlap with gate line 10 extending in a second horizontal direction), and
Wherein the plurality of pixel electrodes comprises a slit in the first direction (Figure 1, pixel electrode 20 comprises slit 22 that extends in a first vertical direction), wherein
The one of the plurality of signal lines and the one of the plurality of touch sensor lines are formed over a same surface (Figure 2, plurality of signal lines 12 and touch sensor lines 16 are formed over a same surface 30), wherein
The common electrode overlaps with a plurality of pixel electrodes of the plurality of pixel electrodes in the second direction (Figure 2, common electrode 24 overlaps with pixel electrodes 20), wherein

In a region between the one of the plurality of touch sensor lines and the one of the plurality of signal lines, the common electrode is not provided (Figures 1-2, common electrode 24 is not provided between adjacent touch sensor lines 16 and signal lines 12), and wherein,
In the first direction, between the one of the two adjacent pixel electrodes of the plurality of pixel electrodes and another one of the plurality of pixel electrode adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel electrodes only one line is provided, the one line function as one of the plurality of signal line (Figure 1, only one signal line 12 is provided between adjacent pixel electrodes 20).
Hamada fails to disclose a scan line driver circuit.
However, Fukushima discloses a similar touch panel comprising a scan line driver circuit (Fukushima, Figure 1, scan line driver circuit 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to include a scan line driver circuit as disclosed by Fukushima. One would have been motivated to do so for the purpose of performing display by using the scan signal from the gate driver (Fukushima, Paragraph 0064). 
Hamada also fails to disclose a light-blocking film that overlaps with a semiconductor layer and a gate electrode of a transistor connected to one of the plurality of pixel electrodes.
However, Chiang discloses a similar panel where a light-blocking film that overlaps with a semiconductor layer and a gate electrode of a transistor connected to one of the plurality of pixel electrodes (Chiang, Figure 3, light-blocking film BM, transistor 31, gate electrode G, where Figure 7C discloses a pixel electrode PITO connected to the transistor). 
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukushima and Chiang in further view of Lu (US Publication No.: US 2017/0102595 A1). 
Regarding Claim 4, Hamada in view of Fukushima and Chiang discloses the touch panel according to claim 1, wherein the one of the plurality of pixel electrodes is over the semiconductor layer (Figures 1-2, pixel electrodes 20 are disposed over semiconductor layer 18; Paragraphs 0049-0051). 
Hamada fails to disclose that the light-blocking film is provided below the semiconductor layer, wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other, wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor.
However, Chiang discloses a similar panel wherein a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor (Chiang, Figure 3A, light-blocking film BM overlaps with the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the semiconductor layer overlaps with the source electrode S, gate electrode G, and drain electrode D, and is in contact with a side surface of the source electrode S and drain electrode D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film and different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to include a 
Further, Lu discloses a similar touch panel where the light-blocking film is provided below the semiconductor layer (Lu, Figure 1, semiconductor layer 2, light-blocking film 3; Paragraphs 0024-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to have the light-blocking film disposed below the semiconductor layer as disclosed by Lu. One would have been motivated to do so for the purpose of preventing scattered light from bypassing the light-shielding layer to irradiate the semiconductor layer (Lu, Paragraph 0025).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukushima, Lu, and Xu (US Publication No.: US 2015/0234538 A1 of record). 
Regarding Claim 8, Hamada discloses a touch panel (Figures 1-4) comprising:
An in-cell touch panel (Figures 1-4); and
Wherein the in-cell touch panel comprises:
A plurality of sensor elements (Figures 1-4, sensor elements 14, 16, 24);
A plurality of pixels (Figures 1-4, pixels (comprising) 20; Paragraph 0022);
A signal line (Figures 1-4, signal line 12); and
A scan line (Figures 1-4, scan line 10),
Wherein the in-cell touch panel has a function of display an image and a function of a touch sensor (Paragraph 0028),
Wherein a plurality of pixel electrodes in the in-cell touch panel is arranged in a first direction and a second direction intersecting the first direction (Figure 1, plurality of pixel electrodes 20),
Wherein a plurality of touch sensor lines extend in the first direction (Figure 1, touch sensor lines 16 are extend in a first vertical direction),

Wherein one of the plurality of touch sensor lines and the signal line overlap with the scan line extending in the second direction (Figure 1, signal line 12 and touch sensor line 16 overlap with gate line 10 extending in a second horizontal direction), and
Wherein the plurality of pixel electrodes comprise a plurality of slits in the first direction (Figure 1, pixel electrode 20 comprises slits 22 that extend in a first vertical direction),
Wherein the one of the plurality of pixel electrodes is over the semiconductor layer (Figures 1-2, pixel electrodes 20 is over the semiconductor layer 18; Paragraphs 0049-0051), wherein
The one of the plurality of signal lines and the one of the plurality of touch sensor lines are formed over a same surface (Figure 2, plurality of signal lines 12 and touch sensor lines 16 are formed over a same surface 30), wherein
The common electrode overlaps with a plurality of pixel electrodes of the plurality of pixel electrodes in the second direction (Figure 2, common electrode 24 overlaps with pixel electrodes 20), wherein
In a region between one of the two adjacent pixel electrodes of the plurality of pixel electrodes and a pixel electrode adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel electrodes in the first direction, the common electrode does not overlap with the one of the two adjacent pixel electrodes of the plurality of pixel electrodes and the pixel electrode adjacent to the one of the two adjacent pixel electrodes of the plurality of pixel electrodes in the first direction (Figure 2, common electrode 24 does not overlap with adjacent pixel electrodes in a region between the adjacent pixel electrodes 24), wherein
In a region between the one of the plurality of touch sensor lines and the one of the plurality of signal lines, the common electrode is not provided (Figures 1-2, common electrode 24 is not provided between adjacent touch sensor lines 16 and signal lines 12), and comprising

Hamada fails to disclose that the touch panel is connected to an IC, wherein the IC comprises: a circuit unit; a signal line driver circuit; a sensor driver circuit; and a sensing circuit. Hamada also fails to disclose a scan line driver circuit.
However, Fukushima discloses a similar touch panel comprising a scan line driver circuit (Fukushima, Figure 1, scan line driver circuit 12), where the touch panel is connected to an IC (Fukushima, Paragraph 0082), wherein the IC comprises: a circuit unit; a signal line driver circuit; a sensor driver circuit; and a sensing circuit (Fukushima, Figure 1, circuit unit 11, signal line driver circuit 13, sensor driver circuit 14, sensing circuit 40; Paragraph 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to include an IC comprising a plurality of circuit units as disclosed by Fukushima. One would have been motivated to do so for the purpose of creating a display device with a touch function (Fukushima, Paragraph 0063-0068) and for the purpose of performing display by using the scan signal from the gate driver (Fukushima, Paragraph 0064).
Hamada also fails to disclose that the plurality of touch sensor lines is provided alternately for every third pixel electrode of the plurality of pixel electrodes in the second direction.
Xu also fails to explicitly disclose the plurality of touch sensor lines is provided alternately for every third pixel electrode of the plurality of pixel electrodes in the second direction. However, Xu discloses that the plurality of touch sensor lines is provided alternately for every third pixel of the plurality of pixels in the second direction (Xu, Figure 2, touch sensor lines 4, three pixels B, G, R), where Hamada discloses having a pixel electrode disposed in every pixel (Hamada, Figure 1, pixel electrodes 20r, 20g, 20b). Having the disclosures of Xu and Hamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Hamada to have a touch sensor line for every third pixel electrode as disclosed by Xu. One would have been motivated to do so for the purpose of using row-by-row scanning in order to obtain a multi-point touch function (Xu, Paragraphs 0044-0045). 

However, Lu discloses a similar panel comprising a light-blocking film that overlaps a semiconductor layer and a gate electrode of a transistor electrically connected to one of the plurality of pixel electrodes, wherein the light-blocking film is provided below the semiconductor layer (Lu, Figure 2, semiconductor layer/gate electrode 2, light-blocking film 3; Paragraph 0024).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel as disclosed by Hamada to have the light-blocking film disposed below the semiconductor layer as disclosed by Lu. One would have been motivated to do so for the purpose of preventing scattered light from bypassing the light-shielding layer to irradiate the semiconductor layer (Lu, Paragraph 0025).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukushima and Xu and Lu in further view of Chiang.  
Regarding Claim 9, Hamada in view of Fukushima and Xu and Lu discloses the touch panel according to claim 8.
Hamada fails to disclose that a transistor which includes an oxide semiconductor in a channel formation region is used in the in-cell touch panel, the scan line driver circuit, the circuit unit, the signal line driver circuit, the sensor driver circuit, or the sensing circuit. 
However, Fukushima discloses a similar touch panel where a transistor which includes an oxide semiconductor in a channel formation region is used in the in-cell touch panel, the scan line driver circuit, the circuit unit, the signal line driver circuit, the sensor driver circuit, or the sensing circuit (Fukushima, Paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transistor as disclosed by Hamada to include oxide semiconductor as disclosed by Fukushima. One would have been motivated to do so for the purpose of optimizing transistor material to carry signals within the display device to display an image (Fukushima, Paragraph 0101).  

However, Chiang discloses a similar panel where a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7, discloses the touch sensor lines M2 overlap with the signal (source) lines, where it is clear that the touch sensor lines M2/M3 are wider than the signal lines; Paragraph 0078), wherein the gate electrode, the semiconductor layer, and one of a source electrode and a drain electrode of the transistor overlap with each other, and wherein the semiconductor layer is in contact with a side surface of the one of the source electrode and the drain electrode of the transistor (Chiang, Figure 3A, the semiconductor layer which is disposed between the source electrode S and the drain electrode D, where the semiconductor layer overlaps with the source electrode S, gate electrode G, and drain electrode D, and is in contact with a side surface of the source electrode S and drain electrode D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel as disclosed by Hamada to include a light-blocking film and different sized signal lines and touch sensor lines as disclosed by Chiang. One would have been motivated to include a light-blocking film for the purpose of shielding conductive layers and avoiding color mixing thereby improving display quality (Chiang, Paragraph 0062). One would have been motivated to have varying line sizes for the purpose of designing an in-cell self-capacitive touch panel while simplifying the manufacturing process by having them overlap (Chiang, Paragraph 0078). 

Allowable Subject Matter
Claims 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 20, the prior art of record does not teach or suggest a display device comprising an in-cell touch sensor, comprising a common electrode, plurality of pixels, plurality of 
The prior art of Hamada (US 2013/0342801 A1 of record) discloses an in-cell touch sensor, comprising a common electrode, plurality of pixels, plurality of pixel electrodes; a plurality of touch sensor lines and a plurality of signal lines extending in a first direction; and a plurality of scan lines extending in a second direction, wherein one of the plurality of touch sensor lines and one of the plurality of signal lines are arranged between two adjacent pixel electrodes, wherein the plurality of pixel electrodes comprises a first slit in the first direction (Hamada, Figures 1-4). Hamada fails to compare the sizes of the touch sensor lines with that of the signal lines. Hamada also fails to disclose that the touch sensor lines sandwich three pixel electrodes together and that the common electrode overlaps with one of the plurality of signal lines. The prior art of Chiang (US 2016/0328061 A1 of record) discloses that a size of the plurality of touch sensor lines and a size of the plurality of signal lines are different from each other (Chiang, Figure 7). However, Chiang also fails to disclose that the one of the plurality of touch sensor lines and another of the plurality of touch sensor lines are provided so as to sandwich three pixel electrodes without another of the plurality of touch sensor lines being provided therebetween, wherein the common electrode overlaps the three pixel electrode but does not overlap two adjacent pixel electrodes, wherein the common electrode overlaps with one of the plurality of signal lines. The prior art of Xu (US 2015/0185930 A1 of record) suggests a plurality of touch sensor lines where two touch sensor lines sandwich three pixel electrodes together (Xu, Figures 1-2). However, Xu also fails to establish a relationship between the three adjacent pixel electrodes and the common electrode and also fails to disclose that the common electrode does not overlap two adjacent pixel electrodes, wherein the common electrode overlaps with one of the plurality of signal lines.
Therefore, Claim 20 is allowed. Claim 21 is allowed by virtue of its dependence on allowed claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871